—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about March 5, 1993, which granted attorney Heller’s motion to confirm the Special Referee’s report and denied attorney Herzog’s cross motion to reject the report, unanimously affirmed, without costs.
The Referee’s findings were based upon a proper consideration of the factors used in determining the reasonableness of an attorney’s claim for services (see, Matter of Karp, 145 AD2d 208, 215, citing Matter of Freeman, 34 NY2d 1, 9), and substantially supported by the record (see, United States Trust Co. v Olsen, 194 AD2d 481, 482). Concur—Rosenberger, J. P., Kupferman, Ross and Rubin, JJ.